Citation Nr: 1524743	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for post-operative status multiple procedures, injury of the left shoulder, with deformity of the outer third left clavicle (left shoulder disability), currently rated as 20 percent disabling.

3.  Entitlement to an increased initial rating for hypertension, currently rated as 10 percent disabling. 

4.  Entitlement to service connection for a neck disability, to include as secondary to service-connected left shoulder disability. 

5.  Entitlement to service connection for a neurological disorder of the left hand and left arm, to include as secondary to service-connected left shoulder disability. 

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  The Veteran had service in the Republic of Vietnam, for which he was awarded a Purple Heart medal.

This case comes before the Board of Veterans' Appeals (the Board) from March 2010, October 2011, August 2012, and April 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to an increased initial rating for hypertension, an increased rating for a left shoulder disability, service connection for a neck and left hand and arm disabilities, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 19, 2012, the Veteran's PTSD was manifested by depressed mood, irritability, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and difficulty establishing and maintaining effective work and social relationships, such that the Veteran had occupational and social impairment with reduced reliability and productivity.  Symptoms similar in nature or severity to suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, to such a degree that the Veteran had deficiencies in most areas, was not shown.

2.  From April 19, 2012, the Veteran's PTSD was manifested by near constant severe depression, anxiety, and irritability, chronic passive suicidal ideation, angry outbursts, strained social relationships and an inability to trust or grow close to others, chronic sleep impairment and persistent nightmares, difficulty concentrating, consistent with occupational and social impairment with deficiencies in most areas.  Symptoms similar in nature or severity to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name to such a degree that the Veteran had total occupational and social impairment, have not been shown.  


CONCLUSIONS OF LAW

1.  Prior to April 19, 2012, the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  From April 19, 2012, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).





Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated in April 2012 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).
Here, the Veteran's service treatment records and VA medical records are in the claims file.  The Board notes that in April 2012 the AOJ attempted to obtain the records pertaining to the Veteran's reported claim for disability benefits from the Social Security Administration (SSA).  In an April 2012 statement, the SSA notified VA that no medical records were found, and that either the Veteran did not file a claim for disability benefits, or he did file a claim for disability benefits but no medical records were obtained.  In September 2012, the AOJ mailed the Veteran a letter informing him that SSA had no medical records and requesting that he submit any records in his possession, and placed a formal finding of unavailability in the claims file.  The Board further notes that it is remanding the Veteran's hypertension claim for outstanding records.  However, there is no indication that these outstanding records pertain to the claim decided below, and the Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in August 2011 and April 2012.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Analysis

The Veteran's PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 9411, effective April 6, 2011.  See 38 C.F.R. § 4.130 (2014).  The Veteran seeks a higher rating.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2014) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2014) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran was afforded a VA examination in August 2011.  He reported symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and difficulty establishing and maintaining effective work and social relationships.  He reported that his relationship with his wife was generally good but at times, he withdrew from her.  He also said he had few close friends.  However, symptoms similar in nature or severity to panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss; impairment of short- and long-term memory; memory loss for names of close relatives, own occupation, or own name; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfered with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; and disorientation to time or place were not noted.  

The examiner noted that the Veteran experienced occupational impairment at work in the form of being withdrawn, which had led to him being laid off; the examiner also noted that the Veteran had moved between jobs frequently due to conflict with management.  The examiner characterized the Veteran's disability as resulting in occupational and social impairment with reduced reliability and productivity.  He assigned a GAF score of 58.

In a letter received in August 2011, the Veteran's wife wrote that the Veteran had terrible dreams, which he refused to discuss with her.  She reported that he had only one or two friends, and when asked about it he told her that he did not trust anyone and did not want to get close to anyone.  His wife stated that the Veteran had trouble sleeping, and noted that he would not let anyone else drive because he felt a need to be in control.  She also reported that when she rearranged the living room furniture, he made her move a couch because it was next to the window.  She noted that he seemed depressed all the time and that he occasionally became overly stressed for no reason at all.  She noted that the Veteran was not abusive towards her, but that he was not very sociable and that he did "crazy" things.  

According to an April 2012 VA examination report, the Veteran reported that his daughter and grandchildren moved into his house after her separation from her husband, which increased his PTSD symptoms and anger, and caused arguments with his wife.  He reported that he continued to have 2 to 3 close friends.  He also reported drinking three quarters of a bottle of wine per night, which was an increase over the past 10 months.  The Veteran stated he had markedly diminished interest or participation in significant activities, felt detached and estranged from others, and had a restricted range of affect.  He also reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

On evaluation, the examiner noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  However, symptoms similar in nature or severity to panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impairment of short- and long-term memory; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; obsessional rituals which interfered with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; and disorientation to time or place were not noted.  The examiner stated that the Veteran's problems working appeared mostly due to physical ailments, and thus concluded that he should be able to work in a setting with little contact with people.  The examiner characterized the Veteran's disability as resulting in occupational and social impairment with reduced reliability and productivity.  He assigned a GAF score of 45.  

In September 2012, the Veteran reported difficulty being around people, "terrible dreams," on a nightly basis, and problems trusting other people.  He also said he sometimes felt like sitting and crying for no reason at all.  Additionally, he reported drinking up to half a bottle of wine per day.  In October 2012, the Veteran reported feeling "really depressed" for longer than he could remember.  He described difficulty concentrating, mild decreased energy, and denied suicidal and homicidal ideation, but said he thought about killing himself at points in the past but would never try to do it.  He admitted to drinking a 16-ounce glass of wine with dinner every night, adding that he occasionally drank the entire bottle.  The examiner noted a suspicion that based on his level of alcohol consumption the Veteran would meet the criteria for an alcohol use disorder.  In November 2012, the Veteran said that he had nightmares almost every night, felt on-edge and irritable, and wanted to avoid being around others.  He added that he felt like he could go off at any moment.  In December 2012, the Veteran reported he had cut back on his drinking to improve his physical health, and had noticed his sleep was better.  He continued to report "lots" of anxiety and depression.  

In February 2013, the Veteran reported his mood was "in the toilet."  He said he noticed little change in his problems, but denied decreased interest in activities.  He also denied the presence of any suicidal ideation, but noted continued nightmares.  In March 2013, the Veteran reported continued depression, but stated that he was able to get some enjoyment out of activities such as going to the gym and golfing.  In May 2013, the Veteran reported being "totally miserable."  He said his nightmares occurred several times per week, were "graphic" in nature, and would wake him up; he declined to discuss them further.  He reported previously being quite active, but stated that he presently spent most of his time at home, though he still played golf on occasion.  He said he slept on average 2.5 hours per night, would awake from small noises, and had near constant irritability.  The Veteran also reported difficulty concentrating, and noted a couple of recent episodes during which he became disoriented - once while driving home and another upon awakening at night.  He reported mild suicidal ideation, and the examiner noted a Beck Depression Inventory score of 38, which indicated severe depression.  He stated that he drank daily, consuming four Long Island Ice Teas per day.  He was assigned a GAF score of 50.  A June 2013 note indicated the Veteran was oriented to time and place.

According to a letter dated in August 2013 from the Veteran's treating psychologist, the Veteran continued to report frequent nightmares that significantly interfered with his sleep, intrusive memories, feeling very physically and emotionally upset by reminders of his in-service experiences, avoidance of thoughts, feelings, and conversations of these experiences, avoidance of most activities, reduced interest in activities he used to enjoy, feeling distant and cut-off from others, difficulty falling and staying asleep, significant irritability with occasional verbal outbursts, difficulty concentrating, feeling constantly on guard, and heightened startle.  He also reported significant symptoms of depression.  He indicated that his marriage was "very shaky" due to his irritability and difficulties being outside the home or in social situations, as well as his inability to work, significant reduction in activities, and social isolation.  The psychologist assigned a GAF of 50, noting that it indicated serious impairment in functioning.  

In a September 2013 note, the Veteran reported that he got angry at "every little thing," and denied suicidal ideation.  In October 2013, the Veteran endorsed passive suicidal ideation, but reported he had no intent or plan.  He also reported growing apart from his wife.  He was noted to be oriented to person, time, place, and situation.  In November 2013, the Veteran continued to endorse passive suicidal ideation.  In December 2013, the Veteran reported that he felt his relationship with his wife had improved some.  In January 2014, the Veteran reported anxiety and discomfort due to remembering parts of his dreams, which he described as violent.  Later in January 2014, the Veteran endorsed homicidal ideation resulting from an incident in which the Veteran and his wife were threatened with baseball bats and his son was injured, but he denied a plan or desire to act on that ideation.

According to a February 2014 letter from the Veteran's treating psychologist, the Veteran had made some progress towards increasing social and physical activity, such as improving his relationship with his wife and walking for exercise.  However, she added that the progress had been slow and inconsistent due to the Veteran's continued high anxiety in response to trauma memories and crowds, violent distressing dreams, significant issues with trusting others, concerns about safety, hypervigilance, difficulty concentrating, significant irritability, anger, limited range of affect, depressed mood, and chronic passive suicidal ideation leading to significant distress.  She noted that these symptoms had a significant impact on the Veteran's functioning, leading to problems in social relationships and an inability to work or go to school.

In a January 2015 letter, the Veteran's brother discussed the Veteran's interactions with his mother, describing him as "irritable and hateful" towards her.  He also reported that the Veteran would go "ballistic" over the television being loud, would become spontaneously irritable without provocation, and would storm out the door.  He reported that the Veteran was in constant pain - "not some of the time but all of the time," - and that he was hard on his family and always on edge and ready to go over the edge all the time.  His brother stated that he tried to discuss this with the Veteran several times, but that he would blow up and tell him that no one understood what he was going through.  He also reported that no one wanted to be around the Veteran anymore.

In a February 2015 letter, the Veteran's wife wrote that the Veteran suffered from severe depression and did not sleep through the night, noting that he often had nightmares.  She said he also had trouble concentrating and formulating ideas, and often grew confused.  She noted that sometimes her conversations with him were as though each were speaking a different language, adding that he had a tendency to repeat the same phrase "over and over."  She described his difficulties in forming friendships and trusting others, and noted these difficulties limited their social associations.  She noted his reaction to normal family stresses have strained his relationships with some family members, and that "no one knows what to expect."  The Veteran's wife also said the Veteran had lost interest in many of his former activities, and that he stayed home the majority of the time.  

In a February 2015 letter, a social worker treating the Veteran reported that he attended a substance abuse treatment program, and was admitted in September 2014.  He noted that over the course of the Veteran's participation in the program it had become increasingly clear that his substance abuse and his PTSD were "directly related."  The social worker noted that undue anxiety, persistent detachment and estrangement from others, persistent negative thought processes and emotional states, hypervigilance, and diminished ability to experience positive emotions put the Veteran at high risk of relapse and continued drinking.

During his March 2015 hearing, the Veteran reported receiving counseling treatment for his PTSD.  See Hearing Transcript, pg. 18.  He reported thinking about committing suicide every day, but said he had never attempted it.  Id. at 19.  He also said that although it was not difficult to wake up every morning, he found it difficult to do anything upon waking.  Id.  He reported experiencing flashbacks 4 or 5 times a week.  Id. at 20.  Additionally, he said his daughter told him he was one of the most unsociable people she had ever seen.  Id.  He also reported that when family and others visited his house, he would leave to go to another room and watch television.  Id. at 21.  He stated he was not taking medication for his PTSD, and tried to treat his symptoms with television; he also indicated he grew agitated easily with his wife.  Id. at 22.  Moreover, he reported difficulty concentrating, such as being unable to recall information from a page he had just read, as well as obsessive rituals, including not allowing shoes to touch and not wearing new clothes for a while for fear of something bad happening.  Id. at 23-25.  Additionally, he noted that he attempted to learn Spanish in a classroom setting, but could not deal with being around people and could not concentrate or remember the material.  Id. at 29.  

Based on the foregoing, the Board finds that for the period prior to April 19, 2012, the Veteran's PTSD symptoms approximate that contemplated by a 50 percent disability rating.  In this regard, the Board notes that the Veteran demonstrated a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and difficulty establishing and maintaining effective work and social relationships.  He noted his relationship with his wife was good, though admitted withdrawing from her at times.  The Board acknowledges the Veteran's wife's August 2011 letter in which she reported the Veteran "seemed depressed all the time."  However, the record during this period does not suggest that his frequent depression was of such severity so as to affect the Veteran's ability to function independently, appropriately, and effectively.  Indeed, the record shows the Veteran was engaged in activities such as windsurfing, golf, and going to the gym through 2012.  See May 2011 orthopedic treatment note and October 2012 treatment note.  Also pertinent to the Board's determination is the Veteran's documented GAF score of 58, which was indicative of moderate symptoms.  The Board notes the GAF score is not dispositive, but when viewed with the other evidence of record noted above, demonstrates that the Veteran's symptomatology more closely approximated that contemplated by a 50 percent disability rating.  
 
However, from April 19, 2012 forward, the Board finds that the Veteran's symptomatology more closely approximates that which is contemplated by the 70 percent rating criteria under Diagnostic Code 9411.  The Board found particularly persuasive the Veteran's reports of consistent, severe depression, as well as his inability to trust people or grow close to others.  See, e.g., September 2012 and February 2013 treatment notes, and May 2013 treatment note documenting a Beck Depression Inventory score of 38, indicative of severe depression.  Also noteworthy were the Veteran's reports of suicidal ideation.  Although the Veteran denied suicidal ideation at points, he also reported passive ideation on a number of occasions, and during the March 2015 video conference hearing, reported thoughts of suicide on a daily basis.  See, e.g., April 2012 VA examination report, May 2013 treatment note, February 2014 letter, and Hearing Transcript, pg. 19.  Additionally, although the Veteran at times appeared to be improving through treatment, the February 2014 letter from the Veteran's psychologist indicated his progress had been slow and inconsistent due to the severity of his symptoms including high anxiety, difficulty concentrating, significant irritability and trust issues, and chronic passive suicidal ideation.  Moreover, the Veteran's nightmares reached such a degree during this period so as to inhibit his sleep to 2.5 hours per night and contributing to near constant irritability.  See May 2013 treatment record.  The Board was also persuaded by a lay statement submitted by the Veteran's brother and its relationship to the evidence of record.  In particular, his brother noted that the Veteran was "irritable and hateful" toward his mother and would go "ballistic" over things like a television being loud.  Moreover, the brother's indicated that the Veteran's PTSD led him to be hard on his family, and kept family members from wanting to be around him.  
 
The Board acknowledges that the April 2012 VA examination report did not note all of the symptoms enumerated in the 70 percent rating criteria, and that the examiner characterized the Veteran's PTSD symptoms as resulting in occupational and social impairment with reduced reliability and productivity.  However, based on the evidence noted in the preceding paragraph, the Board finds that the Veteran's symptomatology more closely approximate occupational and social impairment, with deficiencies in most areas.  Notably, the Veteran's family relations are severely strained, and his mood has been characterized largely by severe depression, anxiety, and irritability.  Additionally, as reported in the February 2014 letter, the Veteran's PTSD symptoms had a significant impact on the Veteran's functioning, leading to an inability to work or go to school.  From these findings, the Board concludes that the Veteran's symptoms approximate those contemplated by a 70 percent disability rating.  Additionally, throughout the period from April 2012 to present, the Veteran had GAF scores between 45 and 50, which reflected symptoms of a severe nature.  

The Board finds that for the period on appeal, the Veteran's PTSD symptoms have not been shown to be of such severity as to result in total occupational impairment.  At the outset, the Board acknowledges that in May 2013 the Veteran reported two instances of disorientation.  However, he did not specify in what respect he became disoriented.  Moreover, records from August 2011 and April 2012 indicated the Veteran did not experience spatial disorientation symptoms, and records from June 2013 and September 2013 noted the Veteran was oriented to time and place.  This suggests the Veteran's May 2013 report was anomalous rather than characteristic of his overall symptomatology.  Additionally, the Board notes the Veteran's wife's report the Veteran had difficulty forming thoughts, often grew confused, and that that he had a tendency to repeat the same phrase over and over.  See February 2015 statement.  However, the clinical evidence of record suggest that while the Veteran may have deficiencies in his thought processes, he has not been shown to have total or gross impairment in thought processes or communication.  Indeed, the Veteran's thought process was noted to be logical and goal directed, and no gross cognitive abnormalities were noted.  See, e.g. April 2013 and October 2013 treatment notes.  Additionally, the Veteran testified cogently during his March 2015 hearing, and did not demonstrate confusion or difficulty forming thoughts.  Moreover, he has not been shown to have persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or memory loss for names or close relatives, occupation, or name, to such a degree as to constitute total occupational and social impairment.  For these reasons, the Board finds that a disability rating in excess of 70 percent is not warranted at any point during the appeal period.  

In sum, the Board finds that the Veteran's symptoms approximate those warranting a 50 percent disability rating for the period prior to April 19, 2012, and 70 percent thereafter.  Critically, the preponderance of the evidence is against the assignment of a higher evaluation for each of those distinct rating periods.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Veteran's PTSD has been manifested by near constant severe depression, anxiety, and irritability, chronic passive suicidal ideation, angry outbursts, strained social relationships and an inability to trust or grow close to others, chronic sleep impairment and persistent nightmares, difficulty concentrating, consistent with occupational and social impairment with deficiencies in most areas.  Thus, the assigned rating contemplates the Veteran's symptomatology and a higher rating under the criteria is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran has not indicated he has been hospitalized for his PTSD, or that he missed work due to it.
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his PTSD to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

For the period prior to April 19, 2012, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

From April 19, 2012, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

The Board finds that additional development is necessary before the remaining matters can be adjudicated.  During the March 2015 hearing, the Veteran testified that he had been hospitalized for high blood pressure when his readings reached "256 over 100 and something"; however, records pertaining to such a reading or related hospitalization are not on file.  See Hearing Transcript, pg. 15.  Accordingly, a remand is necessary to obtain any outstanding VA and private medical records.

With respect to the left shoulder disability, during the March 2015 hearing, the Veteran stated that he could not adduct his left arm above shoulder level.  See Hearing Transcript, pg. 11.  This indicates a possible worsening of his left shoulder disability.  Accordingly, a remand is necessary to assess the current severity of the Veteran's left shoulder disability.  The examiner should consider examine the Veteran's range of motion and orthopedic manifestations as the Veteran's disability may warrant separate ratings.

With respect to the Veteran's claims for service connection for a neck disability and left hand and left arm disability, the Board notes the December 2010 VA examiner stated that the Veteran's cervical spine chronic strain, carpal tunnel syndrome of the left hand, and left ulnar neuritis were not related to the Veteran's shoulder because they began sporadically 15 years ago without injurious episode, and that the shoulder did not cause these disabilities.  See April 2014 VA examination report, pg. 3.  However, the Board finds the opinion to be conclusory and therefore inadequate.  Moreover, the examiner did not address whether the Veteran's neck, arm, and hand disabilities were aggravated by his service-connected left shoulder disability.  Thus, the examination report is inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, with respect to his TDIU claim, as the Board is remanding the hypertension, left shoulder, and service connection claims for additional development, the outcome of which could influence his eligibility for TDIU benefits, the Board finds the claim is inextricably intertwined and must too be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records for the entire period on appeal to present relating to the Veteran's hypertension, left shoulder, neck, left arm, and left hand disabilities.

2.  Next, schedule the Veteran for an examination to determine the nature and current severity of his left shoulder disability.  The claims folder must be made available to the examiner, who should indicate in the examination report that the folder was reviewed in conjunction with the examination.  All studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's left shoulder.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should describe any other functional impairment or deformity of the left shoulder.  

3.  Thereafter, return the case to the December 2010 VA examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck disability is related to active service.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck disability was caused by service-connected left shoulder disability.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected left shoulder disability.

d)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left arm disability is related to active service.

e)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left arm disability was caused by service-connected left shoulder disability.

f)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left arm disability is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected left shoulder disability.

g)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hand disability is related to active service.

h)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hand disability was caused by service-connected left shoulder disability.

i)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hand disability is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected left shoulder disability.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left shoulder disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


